                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MARK MCCOOL, SHAWN                               )
MACDONALD, AND WARREN                            )
HARLAN, individually and on behalf of all        )
others similarly situated,                       )
                                                 )        NO. 3:19-cv-01158
     Plaintiffs,                                 )
                                                 )        JUDGE CAMPBELL
v.                                               )        MAGISTRATE JUDGE FRENSLEY
                                                 )
AHS MANAGEMENT COMPANY, INC.,                    )
et al.,                                          )
                                                 )
     Defendants.                                 )

                                             ORDER

         Pending before the Court is Defendants’ Motion to Dismiss (Doc. No. 34). Plaintiffs filed

a Response in Opposition (Doc. No. 46), and Defendants filed a Reply (Doc. No. 52). Also pending

before the Court is Defendants’ Motion for Oral Argument. (Doc. No. 38).

         On June 19, 2020, Defendants filed a Notice of Supplemental Authority in support of their

Motion to Dismiss (Doc. No. 53), and Plaintiffs filed a Response (Doc. No. 54). On July 6, 2020,

Defendants filed a Notice of Supplemental Authority (Doc. No. 58), and Plaintiffs filed a Response

and their own Notice of Supplemental Authority (Doc. No. 59), which Defendants responded to

(Doc. No. 60). On August 3, 2020, Plaintiffs filed a Notice of Supplemental Authority (Doc. No.

62), and Defendants filed a Response (Doc. No. 64). On October 13, 2020, Defendants filed a

Notice of Supplemental Authority (Doc. No. 67), and Plaintiffs filed a Response (Doc. No. 68).

On November 2, 2020 and November 6, 2020, Plaintiffs file Notices of Supplemental Authority

(Doc. Nos. 69, 70), and Defendants filed a Response (Doc. No. 72). On December 9, 2020,

Defendants filed a Notice of Supplemental Authority (Doc. No. 73), and Plaintiffs filed a Response




     Case 3:19-cv-01158 Document 89 Filed 03/04/21 Page 1 of 2 PageID #: 1079
(Doc. No. 74). On January 4, 2021 and January 5, 2021, Plaintiffs filed Notices of Supplemental

Authority (Doc. Nos. 81, 82), and Defendants filed a Response and their own Notice of

Supplemental Authority (Doc. No. 85), which Plaintiffs responded to (Doc. No. 86).

       For the reasons set forth in the accompanying Memorandum, Defendants’ Motion to

Dismiss is GRANTED in part and DENIED in part. Accordingly, Defendants’ Motion for Oral

Argument (Doc. No. 38) is DENIED as moot.

       It is so ORDERED.

                                                   ____________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                              2

   Case 3:19-cv-01158 Document 89 Filed 03/04/21 Page 2 of 2 PageID #: 1080
